RE SUSPENSION OF 2020 CONTINUING EDUCATION REQUIREMENTS FOR CERTIFIED AND REGISTERED COURTROOM REPORTERS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE SUSPENSION OF 2020 CONTINUING EDUCATION REQUIREMENTS FOR CERTIFIED AND REGISTERED COURTROOM REPORTERS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE SUSPENSION OF 2020 CONTINUING EDUCATION REQUIREMENTS FOR CERTIFIED AND REGISTERED COURTROOM REPORTERS2020 OK 35Decided: 05/18/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 35, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 

 

Re: Suspension of 2020 Continuing Education Requirements for Certified and Registered Courtroom Interpreters



ORDER

¶1 Due to the impacts of the COVID-19 pandemic, the State Board of Examiners of Certified Courtroom Interpreters has requested the Supreme Court to suspend the continuing education requirements for Registered and Certified Courtroom Interpreters for calendar year 2020. See Rule 19 of the Rules of the State Board of Examiners of Certified Courtroom Interpreters, Title 20, Chapter 23, Appendix 2.
¶2 For good cause shown, and as recommended by the Board, the Supreme Court hereby orders that the continuing education requirements applicable to Oklahoma Registered and Certified Courtroom Interpreters are suspended for the 2020 calendar year. Any approved continuing education hours that are accrued in 2020 may be carried over and counted towards the 2021 interpreter continuing education requirements.
¶3 DONE BY ORDER OF THE SUPREME COURT this 18TH day of May, 2020.

/S/CHIEF JUSTICE

ALL JUSTICES CONCUR


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA